DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for arguments filed on Dec 18, 2020. The claims 1-15, 21-24 are pending for examination.
Claims: 16-20 (canceled)

Response to Arguments

Applicant’s arguments filed on Dec 18, 2020, with regards to rejection of claim 1-15, 21-24 have been fully considered, and they are persuasive. 
In Applicants remarks, on pages 7-24, Applicant argues that Shvadron doesn’t teach or suggest claim 1, especially the portion of the claim, “composing the electronic message and the originating-user sentiment for at least the portion of the electronic message, wherein composing the electronic message and the originating-user sentiment comprises:
modifying the content of the electronic message to only include the portion of the electronic message associated with the originating-user sentiment, and
establishing the portion of the electronic message and associated sentiment together in a single data package; and
providing, in the social networking environment, the compiled message which indicates the originating-user sentiment for at least the portion of the electronic message”.
In response, a new ground of rejection is applied over Deyle (US 2018/0077095 A1), in view of Ebersman (US 2015/0222586A1).
Applicant further argues on pages 20-24 that Deyle and Shvadron don’t teach or suggest claim 21 and 23. 
In response, a new ground of rejection is applied over Deyle (US 2018/0077095 A1), in view of Ebersman (US 2015/0222586A1).
Applicant further argues on pages 25-29 that Bardi doesn’t teach or suggest claim 5 especially the portion of the claim, a movement speed, a movement frequency, a set of body language information.
In response, a new ground of rejection is applied over Deyle (US 2018/0077095 A1), in view of Ebersman (US 2015/0222586A1), in further view of Bardi (US 2016/0063210 A1), further in view of Samac (US2017/0365101 A1-Provisional: 62/352,539: 6/20/2016).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint 
Claim 1, the line 14, “the compiled message", there is no antecedent basis for this phrase. Should the compiled message be referred to the preceding step of "establishing," it is advised the "compiled" be substituted with --established.--.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-10, 14-15, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2018/0077095 A1), in view of Ebersman (US 2015/0222586A1).

Regarding claim 1,
Deyle teaches, a computer-implemented method for biometric-based sentiment management in a social networking environment, the method comprising (see fig. 1, abstract): 
Detecting [ fig. 3 (304-detecting)], using a set of biometric sensors, a set of biometric data (fig. 3(302)) for an originating-user of an electronic message (see para to determine or detect emotional information corresponding to the textual or speech input received during the same period of time, as shown by block 304.)
Determining, based on the set of biometric data (302), an originating-user sentiment for at least a portion of the electronic message [i.e. text message-304] (see para [0067] disclose, to determine or detect emotional information corresponding to the textual or speech input received during the same period of time, as shown by block 304.), 
and establishing the electronic message and associated sentiment together in a single data package (Dyle, paragraph [0068]) =

Deyle fails to teach, 
composing the electronic message and the originating-user sentiment for at least the portion of the electronic message, wherein composing the electronic message and the originating-user sentiment comprises:
modifying the content of the electronic message to only include the portion of the electronic message associated with the originating-user sentiment, and
establishing the portion of the electronic message and associated sentiment together in a single data package; and
providing, in the social networking environment, the compiled message which indicates the originating-user sentiment for at least the portion of the electronic message.
Ebersman teaches, 
composing the electronic message and the originating-user sentiment for at least the portion of the electronic message, wherein composing the electronic message and the originating-user sentiment comprises (see para [0006], and [0060] a portion of the input text may result in the identification of one or more sentiments. Ideogram/emoji to be inserted to the portion of the message (0032])):
modifying the content of the electronic message to only include the portion of the electronic message associated with the originating-user sentiment (see para [0071] line 18-24, the ideogram/emoji inserts/replaces to the whole or supplemental text. Note: supplemental text broadly teaches as portion of the message.).Para [0072] Ideogram is inserted to the whole or supplemental message, and the message is incorporated now, it is called modified message (incorporate ideograms within the text of the update [0072] line 3-4.)), and
establishing the portion of the electronic message and associated sentiment together in a single data package (see para [0088] since, the ideogram is inserted to the message, it is called a single packet.); and
providing, in the social networking environment, the compiled message which indicates the originating-user sentiment for at least the portion of the electronic message (see para [0088] Incorporated message (i.e. called compiled message) is sent to the social network platform for one or more recipients.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a communication with emotional data of Deyle with further with providing, in the social networking environment, the message of Ebersman. One of ordinary skill in the art would have been would have been motivated to do this to interact with other people in the social network (Ebersman: [0002]).
Regarding claim 2,
Deyle and Ebersman teach claim 1, 
Deyle teaches, further comprising: 
Analyzing in a dynamic fashion, the set of biometric data using a biometric analysis technique to determine the originating-user sentiment (see para [0067] line 1-3, In response to receipt of the at least one of text input data or speech input data, the computing device analyzes input data from at least one of the input devices, which is received during the same period of time). 

Regarding claim 3,
Deyle and Ebersman teach claim 1 and 2, 
Deyle further teaches, further comprising: 
Attaching [i.e. inserting emoji], in an automated fashion, a sentiment indicator to the electronic message to establish the compiled message (see para [0018]
Since laughter is detected in conjunction with dictation of the text message, emotion metadata indicative of laughter may be created and associated with the text that is output from the speech-to-text process.)
Regarding claim 4,
Deyle and Ebersman teach claim 3, 
Deyle further teaches, further comprising: 
introducing, in the automated fashion based on the originating-user sentiment, an emoticon to the compiled message (see para [0018] (see para [0018] Jane's mobile phone or car computing system may then use this emotion metadata to augment the speech data; e.g., by automatically inserting an emoticon indicative of laughter at the end of the text message that is sent to Matt, or by inserting emotional text information at the end of the text message (e.g., "(laughing)" or "**laughing**")
Regarding claim 8,
Deyle and Ebersman claim 1,
Deyle fails to teach, identifying trusted relationship between the originating-user and a recipient-user by connecting to a social media network environment and determining that the originating-user and the recipient-user are registered as mutual friends, wherein the trusted relationship indicates the recipient-user is authorized to view the originating-user sentiment.
In analogous art, Ebersman teaches, identifying trusted relationship between the originating-user and a recipient-user by connecting to a social media network environment (see para [0035])
 mutual friends (see para [0040 people who are registered users of a downloaded app on their mobile device.)
wherein the trusted relationship indicates the recipient-user is authorized to view the originating-user sentiment (see para [0044] the author is authorized to access the restricted ideogram.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a communication with emotional data of Deyle with wherein the trusted relationship indicates the recipient-user is authorized to view the originating-user sentiment of Ebersman. One of ordinary skill in the art would have been would have been motivated to do this to interact with other people in the social network (Ebersman: [0002]).
Regarding claim 9,
Deyle and Ebersman teach claim 8, 
Deyle further teaches, wherein providing, in the social networking environment, the compiled message which indicates the originating-user sentiment for at least the portion of the electronic message includes: transmitting the compiled message from the originating-user to a recipient-user (see para last part of [0068] disclose,
the computing device may transmit the message data stream to a recipient account or device, as shown by block 308.)

Regarding claim 10,
 
Deyle further teaches, further comprising:SVL920160155US1 45 of 50 
receiving, from the recipient-user, a set of feedback data for the compiled message to facilitate a set of future sentiment determinations (see para [0068] disclose, a sender device may transmit text and/or audio data in a message data stream 204 and a separate, time-coordinated, emotional metadata stream 206.)

Regarding claim 15,
Deyle and Ebersman claim 9,
Deyle teaches, further comprising: 
assessing, based on both the set of biometric data and a set of semantic elements of the electronic message, the originating-user sentiment; and presenting, in an automated fashion, a sentiment assessment as part of the compiled message when a confidence value for the sentiment assessment exceeds a sentiment confidence value threshold (see para [0067] line 1-3, In response to receipt of the at least one of text input data or speech input data, the computing device analyzes input data from at least one of the input devices, which is received during the same period of time). 
Regarding claim 21 and 23,
Dyle teaches, a computer-implemented method for biometric-based sentiment management in a social networking environment, the method comprising (see abatrct): 
to determine or detect emotional information corresponding to the textual or speech input received during the same period of time, as shown by block 304.);
 determining an originating-user sentiment for at least a portion of the electronic message based on the set of biometric data (see para [0067] disclose, to determine or detect emotional information corresponding to the textual or speech input received during the same period of time, as shown by block 304.);.

Dyle fails to teach,

truncating the electronic message to only include the portion of the electronic message associated with the originating-user sentiment, bundling the truncated portion of the electronic message and associated sentiment together in a single data package.
providing, in the social networking environment, the bundled message which indicates the originating-user sentiment for at least the portion of the electronic message.
In analogous art, Ebersman teaches, 
truncating the electronic message to only include the portion of the electronic message associated with the originating-user sentiment, bundling the truncated portion of the electronic message and associated sentiment Emoji is inserted into e-message, and [0072] incorporated message.) 
providing, in the social networking environment, the compiled message which indicates the originating-user sentiment for at least the portion of the electronic message (see para [0035] the author may input a status or message 235 to be sent to one or more other social network users.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a communication with emotional data of Deyle further with providing, in the social networking environment, the message of Ebersman. One of ordinary skill in the art would have been would have been motivated to do this to interact with other people in the social network (Ebersman: [0002]).
Claim 22 recites all the same elements of claim 8. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 22.

Claim 24 recites all the same elements of claim 8. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 24.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle 
Regarding claim 5,
Deyle and Ebersman teach claim 1,
Deyle and Ebersman fail to teach,

wherein the set of biometric data comprises a heart rate, a blood pressure, a stress score, a pupil dilation, a glucose value, a body temperature, a movement speed, a movement frequency, a set of fingerprint information, a set of facial features, and a set of body language information.
In analogous art, 
Bardi teaches, wherein the set of biometric data comprises a heart rate [0148], a blood pressure [0148], a stress score [0043], a pupil dilation, a glucose value [0043], a body temperature [0148], a set of fingerprint information [0143], a set of facial features [0143])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a communication with emotional data of Deyle with set of biometric data comprises a heart rate, a blood pressure, a stress score, a pupil dilation, a glucose value, a body temperature, a set of fingerprint information, a set of facial features of Bardi. One of ordinary skill in the art would have been motivated to do this to transmit a data between two nodes when communicating each other (Bardi: [0002]-[0006])

Brandi teaches, retina recognition (para [0143] but doesn’t explicitly teach, a pupil dilation, a movement speed, a movement frequency, a set of body language information.
In analogous art,
Samac teaches, a pupil dilation (para [0121], [0518]), a movement speed (para [0133], [0139]), a movement frequency (para [0133], [0139]), a set of body language information (para [0828]).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a communication with emotional data of Deyle with Brandi further with a movement speed, a movement frequency, a set of body language information of Samac. One of ordinary skill in the art would have been motivated to do this to in order to improve a virtual realty (Samac: [0002]-[0003])



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2018/0077095 A1), in view of in view of Ebersman (US 2015/0222586A1) further in view of Sa (US 2016/0179967A1).
Regarding claim 13,
Deyle and Ebersman claim 9,
Deyle and Ebersman fail to teach, further comprising:
receiving, a permissible location for the originating-user from the recipient-user 

comparing the current location and of the originating-user to the permissible location
receiving, an electronic query from the recipient-user to the originating-user in response to ascertaining the current location of the originating-user matches the permissible location: and
comparing the biometric data of the originating-user to the content of the electronic
message to determine inconsistencies indicating a truthfulness of the electronic message in
advance of determining the originating-user sentiment.
wherein the electronic message constitutes a response by the originating-user to the recipient’s query, wherein the set of biometric data indicates a current heart rate which exceeds a heart rate benchmark based on the content of the electronic message, and wherein electronic message indicates that the originating-user sentiment for [[a]] die response to the electronic query has an untruthfulness factor which exceeds an untruthfulness threshold.

In analogous art, Sa teaches, 
receiving, a permissible location for the originating-user from the recipient-user (see para [0019] two or more of client system 130, social-networking system 160, and third-party system 170 may be physically or logically co-located with each other in whole or in part.) 
sensing, a current location of the originating-user (see [0019])
comparing the current location and of the originating-user to the permissible location
receiving, an electronic query from the recipient-user to the originating-user in response to ascertaining the current location of the originating-user matches the access view of user (i.e. location inherency) are compared): and
comparing the biometric data of the originating-user to the content of the electronic message to determine inconsistencies indicating a truthfulness of the electronic message in advance of determining the originating-user sentiment (see para [0056] the matching tags determined at step 430 are compared to available ideograms.)
wherein the electronic message constitutes a response by the originating-user to the recipient’s query, wherein the set of biometric data indicates a current heart rate which exceeds a heart rate benchmark based on the content of the electronic message, and wherein electronic message indicates that the originating-user sentiment for die response to the electronic query has an untruthfulness factor which exceeds an untruthfulness threshold (see para [0058] authorization may be granted to users having a transaction history showing greater than a threshold number of games played on a social-networking system; achievement of a threshold level within a particular game; or greater than a threshold number of hours logged playing a particular game.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a communication with emotional data of Deyle with the matching tags determined at step are compared to available ideograms of Sa. One of ordinary skill in the art would have been motivated to do this to transmit a data between two nodes when communicating each other (Sa: [0002]).


Claims 6-7,11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2018/0077095 A1), in view of Ebersman (US 2015/0222586A1), in further view of Meyer (US 2016/0004299 A1).
Regarding claim 6,
Deyle and Ebersman teach claim 1, 
Deyle and Ebersman fail to teach, Analyzing, to determine the originating-user sentiment with respect to the electronic message, the set of biometric data using a machine learning technique configured for the originating-user.
In analogous art, Meyer teaches, Analyzing, to determine the originating-user sentiment with respect to the electronic message, the set of biometric data using a machine learning technique configured for the originating-user (see para [0052] natural language of user parsed/analyzed, and [0053])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a communication with emotional data of Deyle with natural language of user parsed/analyzed of Meyer. One of ordinary skill in the art would have been motivated to do this to determine a user’s grammatical mood in the communication with others (Meyer: [0053])

Regarding claim 7,
Deyle and Ebersman teach claim 1, 
Deyle and Ebersman fail to teach, further comprising: analyzing, to determine the originating-user sentiment with respect to the electronic message, the electronic 
In analogous art, Meyer teaches, 
further comprising: analyzing, to determine the originating-user sentiment with respect to the electronic message, the electronic message using a natural language [i.e. text, speech, body language] processing technique configured for the originating-user (see para [0052] natural language of user parsed/analyzed, and [0053])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a communication with emotional data of Deyle with natural language of user parsed/analyzed of Meyer. One of ordinary skill in the art would have been motivated to do this to determine a user’s grammatical mood in the communication with others (Meyer: [0053])

Regarding claim 11,
Deyle and Ebersman claim 2,
Deyle fails to teach, further comprising: computing, based on the biometric analysis technique, a confidence score for the originating-user sentiment for at least the portion of the electronic message. 
In analogous art, Meyer teaches, computing, based on the biometric analysis technique, a confidence score (see fig. 9 (904-weight score/value) for the originating-user sentiment for at least the portion of the electronic message (see para [0068] disclose, When it is similar an overall confidence score may be increased, i.e. weighted descriptive value as to the confidence of the characteristic. When it is not that confidence the score, or the weighted descriptive value as to the confidence of the characteristic, may be reduced).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a communication with emotional data of Deyle with confidence the score, or the weighted descriptive value as to the confidence of the characteristic, may be reduced of Meyer. One of ordinary skill in the art would have been motivated to do this to determine a user’s grammatical mood in the communication with others (Meyer: [0053])

Regarding claim 12,
Deyle and Ebersman claim 3,
Deyle teaches, further comprising: displaying the sentiment indicator in the social networking environment (see para [0026] disclose, an emotion augmentation module 160 may add an emoticon representative of received emotional metadata when displaying the correspondingly received text.)
Deyle fails to teach, wherein the sentiment indicator includes a confidence score for the originating-user sentiment for at least the portion of the electronic message. 
In analogous art, Meyer teaches, wherein the sentiment indicator includes a confidence score for the originating-user sentiment for at least the portion of the electronic message (see para [0068] disclose, When it is similar an overall confidence score may be increased, i.e. weighted descriptive value as to the confidence of the characteristic. When it is not that confidence the score, or the weighted descriptive value as to the confidence of the characteristic, may be reduced.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a communication with emotional data of Deyle with confidence the score, or the weighted descriptive value as to the confidence of the characteristic, may be reduced of Meyer. One of ordinary skill in the art would have been motivated to do this to determine a user’s grammatical mood in the communication with others (Meyer: [0053])

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US 2018/0077095 A1), in view of Ebersman (US 2015/0222586A1), in further view of Pernders (US 2016/0117937 A1).

Regarding claim 14,
Deyle and Ebersman claim 9,
Deyle and Ebersman fail to teach, receiving an electronic query from the recipient-user to the originating-user and 
capturing, from the originating-user in response to receiving the electronic query, the electronic message in advance of determining the originating-user sentiment  
wherein a threshold length exceeds an actual length of the electronic message, wherein the electronic message includes a punctuation mark, and wherein the compiled message indicates that the originating-user sentiment for a response to the electronic query has a current emotion which exceeds a benchmark emotion by a threshold 
Pernders teaches, 
receiving an electronic query from the recipient-user to the originating-user (see para [0102] querying, at 422, message database with message attributes) and 
capturing, from the originating-user in response to receiving the electronic query, the electronic message in advance of determining the originating-user sentiment (see para [0104] Querying, at 422, message database with message attributes can consist in comparing message attributes with the metadata associated with each message,) 
wherein a threshold length exceeds an actual length of the electronic message, wherein the electronic message includes a punctuation mark, and wherein the compiled message indicates that the originating-user sentiment for a response to the electronic query has a current emotion which exceeds a benchmark emotion by a threshold deviation (see para [0215] threshold is maximum (i.e. exceed threshold).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a communication with emotional data of Deyle with a manner of interacting with a messaging interface can be analyzed Pernders. One of ordinary skill in the art would have been motivated to do this to determine a user’s grammatical mood in the communication with other [background].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sm Islam whose telephone number is (571)270-0566. The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 4/12/2021
/SM Z ISLAM/Examiner, Art Unit 2457           

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457